Citation Nr: 0018568	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for symptomatic 
mechanical low back pain for the time period between August 
22, 1991 and February 10, 1993, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for chronic lumbar 
syndrome with degenerative disc disease, L4-L5, L5-S1, for 
the time period between February 11, 1993 and May 16, 1996, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbar strain 
with degenerative disc disease, status post left L5-S1 
diskectomy, for the time period after August 1, 1996, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from January to April 
1977, from January 1980 to May 1984, and from September 1990 
to August 1991.  In addition, the record reflects that he has 
served as a reservist in the Army National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated October 30, 1998, 
the Board denied an increased ratings for the issues listed 
above on the title page.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In October 1999, counsel for the 
appellant and VA filed a joint motion to vacate and remand 
the Board's decision of October 1998.  The motion was granted 
by Order of the Court dated in October 1999, and the case was 
remanded for further readjudication and disposition in 
accordance with the Court's order.


REMAND

The Joint Motion for Remand, as adopted by the Court's Order, 
found that the Board's decision of October 1998 did not 
contain adequate reasons and bases for its determination that 
higher disability evaluations were not in order for the 
appellant's service-connected low back disability.  A remand 
was therefore ordered for the Board to address the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995) - 
whether his low back disability exhibited weakened movement, 
excess fatigability, incoordination; whether there was any 
additional range of motion loss due to any of the 
aforementioned factors; and, whether there was any additional 
range of motion loss due to pain on use, including flare-ups.  
In DeLuca, the Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  See also Johnson (Brenda) v. 
Brown, 9 Vet. App. 7, 10-11 (1996); Arnesen v. Brown, 8 Vet. 
App. 432, 440 (1995); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  

Accordingly, to ensure compliance with the Court's Order, the 
Board will remand this case to obtain a medical examination 
addressing these issues.  The new examination ordered by this 
remand must take into account the records of prior treatment 
so that the evaluation of the low back disability is a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In addition to scheduling the appellant for an appropriate 
examination, the RO should determine whether the appellant 
has had any additional VA or private medical treatment for 
his service-connected low back disability.  38 U.S.C.A. 
§ 7104(a) (West 1991) (decisions of the Board must be based 
on all of the pertinent evidence available).

Finally, the Board finds that consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1997) is reasonably raised and therefore, this matter is 
remanded to the RO for consideration in connection with the 
readjudication of the appellant's claim.  VAOPGCPREC 6-96; 61 
Fed. Reg. 66749 (1996) (remand, rather than referral, is 
proper disposition for extraschedular claim inferred or 
reasonably raised by the evidence of record).

In an unrelated matter, the Court-adopted Joint Motion for 
Remand indicated that a claim seeking entitlement to an 
earlier effective date for the award of an increased rating 
to 20 percent for the low back disability was raised by the 
appellant, but denied by supplemental statement of the case 
issued in April 1994.  The cover letter to the supplemental 
statement of the case notified the appellant that he could 
add this new issue to his current appeal on the low back-
increased rating claim by filing an appeal within 60 days; 
however, it is not shown by the record that he perfected an 
appeal within that time frame.  38 C.F.R. § 20.302(c) (1999) 
(Rule 20.302(c)).  Nevertheless, the Board finds that he 
should have been advised of his regular appellate rights with 
respect to this matter under 38 C.F.R. § 19.25 in addition to 
his right under Rule 20.302(c) to add it to his present 
appeal (one-year period to file a notice of disagreement from 
date of notification, see 38 C.F.R. § 20.302(a)).  As this 
constitutes a procedural defect, the Board finds that the 
appeals period on the earlier effective date claim remains 
open and therefore, the RO will be instructed to notify the 
appellant of their April 1994 decision and his appellate 
rights attaching thereto.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must request the appellant to 
provide the names and addresses of all 
health care providers from whom he has 
obtained medical treatment since 1998.  
In connection with this development 
action, the RO should obtain any VA 
medical records pertaining to 
in/outpatient treatment provided to the 
appellant since he was last seen at the 
Biloxi-VA Medical Center in May 1997 for 
a VA compensation examination, as shown 
by the record evidence.  If indicated by 
the appellant's statements, the RO should 
obtain appropriate releases for non-VA 
health care providers and request the 
treatment records from them.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  Next, the RO must schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his low 
back disability.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of this disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the low back disability, to 
include a complete and detailed 
discussion of all functional limitations 
associated with the condition, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
low back disability in correlation with 
the applicable musculoskeletal and 
arthritis diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  
The physician should address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
traumatic arthritis, limitation of 
motion, etc., and any other related 
musculoskeletal impairment pursuant to 
the applicable diagnostic codes found 
under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, as 
is appropriate based on the medical 
findings.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the lumbar spine.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  The examiner 
should further address the extent of 
functional impairment attributable to any 
reported pain.

Moreover, in accordance with DeLuca, 
supra, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
of use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected low back disability 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the low back claim must be within the 
analytical framework provided by the 
Court in DeLuca, supra, and moreover, it 
must consider alternative diagnostic 
criteria, to include separate ratings for 
arthritic impairment.  Finally, the RO's 
consideration of referring this claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

5.  In addition, the RO must provide the 
appellant notice of its April 1994 
decision regarding the earlier effective 
date claim, to include notice of his one-
year appellate rights attaching thereto.  
However, if no disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


